Title: To Thomas Jefferson from Elizabeth House Trist, 6 March 1802
From: Trist, Elizabeth House
To: Jefferson, Thomas


            
              Birdwood 6th. March 1802
            The inclosed letter for Mr. Hawkins, I beg the favor of you to direct and forward. tis to be sure a liberty that few wou’d take with the President but I cannot forget or lose in that exalted Station My friend Mr. Jefferson my excuse for troubleing you, is the insecurity of conveyence to that quarter since I have been in this Country I have written twice which I have reason to think were never received nor have I even recd. one but thro you, when in Phila’d our communications were thro the Department of War but the remoteness of my situation deprived me of that expedient. nor can I willingly forego one of my greatest gratifications the occasional testimonials of being remember by those I love and esteem
            I am sorry that your letter to My Son has been made publick thro my inadvertence as it has occasion’d him Mortification he observed to me that it was rather unfortunate that the character of an uncautious communication so contrary to his real disposition shou’d attach itself to him more particularly with regard to a subject which will be made a handle of by the Aristocratic facton if they get hold of, as they leave no Stone unturn’d however small to wreak their vengeance upon a Man whom they consider as having Thwarted their views Sir—As matters stand it wou’d have been better I confess not to have mention’d it. but with submission to my Sons better judgement I can not be persuaded that a circumstance like this were there was no injury meditated against Mr. Steel cou’d effect you or injure you in the opinion of any one so that my mind is tranquil on that score I wish my tongue may never betray me into greater evils—Ere I conclude I must recall to your remembrance my swarthy freind Easton for six months he has been suspended on the tenter hooks of expectation buoyed up with the hope of obtaining the Consular appointment which his friends have already solicited for him he seems almost in despair his letter by the last post excited my Sympathy in so great a degree as to make me miserable, a man possessing noble and generous sentiment under the pressure of adversity with a halpless family to support has a claim at least to my commiseration He is apprehensive that some one has prejudiced you against him, he has been inform’d that Mr Madison was not his friend but from what cause he knew not unless it is his Politicks. which he says are litterally his own and never gave offence to any Soul even when party Spirit was at the highest his liberallity never allowd him to condemn any man for thinking differently from him self. the delay of his application or rather answer to it, considerably added to his embarrasments the loss of time together with the expence will be seriously felt what ever may be the Issue Tis said that Mr Isnardi gaind his appointment by teazing and the most Officious perseverence—I have long been of opinion that a Man diffident of him self has little chance of being notice’d unless his talants are transcendently conspicuous or his friends of importance in the Political world—I have often regreted my want of talant as well as repugnance to solicitation in behalf of my friends, if I cou’d Serve a worthy character why shou’d pride or diffidence repulse the best emotions of my heart—In this instance I supposed Mr E cou’d not want friends to recall him to your remembrance or shou’d I believe have been more troublesome to you however painful, for I am convinced you have sufficient to attend to without being teazed by my uninteresting scrbble permit me my Good Sir to reiterate my wishes for Mr Eastons promotion and if not practicable to relieve him from a state of suspence and be assured of my most sincere Respect Gratitude and Friendship
            E Trist
          